EXHIBIT 10.1

THIRD AMENDMENT TO CREDIT AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
January 19, 2007, is by and among Greif, Inc., a Delaware corporation
(“Company”), Greif Spain Holdings, S.L., sociedad unipersonal, a private limited
liability company organized under the laws of Spain (“European Holdco”), the
financial institutions signatory hereto in their capacity as Lenders (as defined
below) under the Credit Agreement (as defined below) and Deutsche Bank AG New
York Branch, as administrative agent for the Lenders (“Administrative Agent”).

WITNESSETH:

WHEREAS, Company, European Holdco, certain subsidiaries of Company (together
with Company and European Holdco, “Borrowers”), certain financial institutions
(the “Lenders”) and Administrative Agent are parties to that certain Credit
Agreement dated as of March 2, 2005 (as amended, restated, supplemented or
otherwise modified and in effect from time to time, the “Credit Agreement”),
pursuant to which the Lenders have provided to Borrowers credit facilities and
other financial accommodations; and

WHEREAS, Company intends to refinance the Senior Subordinated Notes with the
proceeds of a new issuance of Senior Notes; and

WHEREAS, the Company desires to have certainty with respect to its ability to
consummate the proposed bond offering; and

WHEREAS, Borrowers have requested that Administrative Agent and the Lenders
amend the Credit Agreement in certain respects as set forth herein and the
Lenders and Administrative Agent are agreeable to the same, subject to the terms
and conditions hereof.

NOW THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, and other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby agree as
follows:

13. Defined Terms. Terms capitalized herein and not otherwise defined herein are
used with the meanings ascribed to such terms in the Credit Agreement.

14. Amendment to Credit Agreement. The definition of “Permitted Refinancing
Indebtedness” in Section 1.1 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“Permitted Refinancing Indebtedness” means a replacement, renewal, refinancing
or extension of any Indebtedness by the Person that originally incurred such
Indebtedness (or any successive replacement, renewal, refinancing or extension),
provided that

(i) the principal amount of such Indebtedness (as determined as of the date of
the incurrence of the Indebtedness in accordance with GAAP) does not exceed the
principal amount of the Indebtedness refinanced thereby on such date plus the
amount of accrued and unpaid fees and expenses incurred in connection with such
replacement, renewal, refinancing or extension;



--------------------------------------------------------------------------------

(ii) the Weighted Average Life to Maturity of such Indebtedness is not less than
the Weighted Average Life to Maturity of the Indebtedness being refinanced; and

(iii) such Indebtedness is not secured by any assets other than those securing
such Indebtedness being so refinanced and is not guaranteed by any Credit Party
or any Subsidiary of any Credit Party except to the extent such Person
guaranteed such Indebtedness being so refinanced; and

(iv) the covenants, defaults and similar provisions applicable to such
Indebtedness, taken as a whole, are no more restrictive in any material respect
than the provisions contained in the original documentation for such
Indebtedness or in this Agreement and do not conflict in any material respect
with the provisions of this Agreement and is otherwise on market terms and
conditions.

15. Representations and Warranties. In order to induce Administrative Agent and
the Lenders to enter into this Amendment, each of Company and European Holdco
hereby represents and warrants to Administrative Agent and the Lenders, in each
case after giving effect to this Amendment, as follows:

(a) Each of Company and European Holdco has the corporate or other
organizational power and authority to execute and deliver this Amendment and to
perform its obligations hereunder and has taken all necessary action to
authorize the execution, delivery and performance by it of this Amendment.

(b) Each of Company and European Holdco has duly executed and delivered this
Amendment, and this Amendment constitutes its legal, valid and binding
obligation enforceable in accordance with its terms, except to the extent that
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws generally affecting creditors’ rights
and by equitable principles (regardless of whether enforcement is sought in
equity or at law).

(c) The representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct in all material respects at and as of
the date hereof as though made on and as of the date hereof (except to the
extent expressly made as of a specified date, in which event such representation
and warranty is true and correct in all material respects as of such specified
date).

(d) Each of Company’s and European Holdco’s execution, delivery and performance
of this Amendment and the agreements, documents and instruments executed and
delivered pursuant to this Amendment do not and will not (i) contravene any
provision of any Requirement of Law applicable to any Credit Party,
(ii) conflict with or result in any breach of, or constitute a default under, or
result in the creation or imposition of (or the obligation to create or impose)
any Lien (except pursuant to the Security Documents) upon any of the property or
assets of any Credit Party pursuant to the terms of any Contractual Obligation
to which any Credit Party is a party or by which it or any of its property or
assets is bound except for such contraventions, conflicts, breaches or defaults
that would not be reasonably likely to have a Material Adverse Effect,
(iii) violate any provision of any Organizational Document of any Credit Party
or (iv) require any approval of stockholders or any material approval or consent
of any Person (other than a Governmental Authority) except filings, consents, or
notices which have been made, obtained or given.

 

2



--------------------------------------------------------------------------------

(e) No material order, consent, approval, license, authorization or validation
of, or filing, recording or registration with or exemption by, any Governmental
Authority, is required to authorize, or is required in connection with, (i) the
execution and delivery of this Amendment or the performance of the obligations
hereunder or (ii) the legality, validity, binding effect or enforceability of
this Amendment or any agreements, documents and instruments executed and
delivered pursuant to this Amendment.

(f) No Event of Default or Unmatured Event of Default exists under the Credit
Agreement or would exist immediately after giving effect to this Amendment.

16. Conditions to Effectiveness of Amendment. This Amendment shall become
effective on the Business Day (the “Third Amendment Effective Date”) each of the
following conditions precedent is satisfied:

(a) Execution and Delivery of Amendment. Administrative Agent (or its counsel)
shall have received from (A) Lenders constituting the Required Lenders and
(B) Company and European Holdco either (i) a counterpart of this Amendment
signed on behalf of such party or (ii) written evidence satisfactory to
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Amendment) that such party has signed a counterpart of
this Amendment.

(b) Reaffirmation Agreement. Administrative Agent shall have received a duly
executed copy of the Reaffirmation Agreement executed by each Credit Party other
than Company and European Holdco in form and substance acceptable to
Administrative Agent.

(c) Adverse Change. On the Third Amendment Effective Date, both before and after
giving effect to the Amendment, there shall be no facts, events or circumstances
then existing and nothing shall have occurred which shall have come to the
attention of any of the Lenders which constitutes a Material Adverse Effect;

(d) Litigation. No action, suit or proceeding (including, without limitation,
any inquiry or investigation) by any entity (private or governmental) shall be
pending or, to the best knowledge of Borrowers, threatened against Company or
any of its Subsidiaries or with respect to the Credit Agreement, or any
documentation executed in connection therewith or the transactions contemplated
thereby (including, without limitation, this Amendment), or which Administrative
Agent shall determine would reasonably be expected to have a Material Adverse
Effect, and no injunction or other restraining order shall remain effective or a
hearing therefor remain pending or noticed with respect to the Credit Agreement,
or any documentation executed in connection therewith or the transactions
contemplated thereby (including, without limitation, this Amendment), the effect
of which would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect;

(e) Fees. Company shall have paid Administrative Agent and the Lenders all
reasonable costs, fees and expenses (including, without limitation, legal fees
and expenses of Winston & Strawn LLP and the reasonable costs, fees and expenses
referred to in Section 5(a)) payable to Administrative Agent or any other
collateral agent or trustee acting for the benefit of the Lenders, as the case
may be, and the Lenders to the extent then due;

 

3



--------------------------------------------------------------------------------

(f) Representations and Warranties. The representations and warranties contained
in this Amendment, the Credit Agreement and the other Loan Documents shall each
be true and correct in all material respects at and as of the Third Amendment
Effective Date as though made on and as of the Third Amendment Effective Date
(except to the extent such representations and warranties are expressly made as
of a specified date in which event such representations and warranties shall be
true and correct in all material respects as of such specified date).

(g) No Defaults. No Unmatured Event of Default or Event of Default under the
Credit Agreement shall have occurred and be continuing.

17. Miscellaneous. The parties hereto hereby further agree as follows:

(a) Costs, Expenses and Taxes. Company hereby agrees to pay all reasonable fees,
costs and expenses of Administrative Agent incurred in connection with the
negotiation, preparation and execution of this Amendment and the transactions
contemplated hereby, including, without limitation, the reasonable fees and
expenses of Winston & Strawn LLP, counsel to Administrative Agent.

(b) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute but one and the
same Amendment.

(c) Headings. Headings used in this Amendment are for convenience of reference
only and shall not affect the construction of this Amendment.

(d) Integration. This Amendment and the Credit Agreement (as amended hereby)
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof.

(e) Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER
THE LAWS OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF SAID STATE, INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT EXCLUDING
ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAWS RULES.

(f) Binding Effect. This Amendment shall be binding upon, and inure to the
benefit of, Borrowers, Administrative Agent, the Lenders and their respective
successors and assigns; provided, however, that no Borrower may assign its
rights or obligations hereunder or in connection herewith or any interest herein
(voluntarily, by operation of law or otherwise) without the prior written
consent of the Lenders.

(g) Amendment; Waiver. The parties hereto agree and acknowledge that nothing
contained in this Amendment in any manner or respect limits or terminates any of
the

 

4



--------------------------------------------------------------------------------

provisions of the Credit Agreement or any of the other Loan Documents other than
as expressly set forth herein and further agree and acknowledge that the Credit
Agreement (as amended hereby) and each of the other Loan Documents remain and
continue in full force and effect and are hereby ratified and confirmed. Except
to the extent expressly set forth herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any rights,
power or remedy of the Lenders or Administrative Agent under the Credit
Agreement or any other Loan Document, nor constitute a waiver of any provision
of the Credit Agreement or any other Loan Document. No delay on the part of any
Lender or Administrative Agent in exercising any of their respective rights,
remedies, powers and privileges under the Credit Agreement or any of the Loan
Documents or partial or single exercise thereof, shall constitute a waiver
thereof. On and after the Third Amendment Effective Date each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words
of like import, and each reference to the Credit Agreement in the Loan Documents
and all other documents delivered in connection with the Credit Agreement shall
mean and be a reference to the Credit Agreement as amended hereby. Company and
European Holdco acknowledge and agree that this Amendment constitutes a “Loan
Document” for purposes of the Credit Agreement, including, without limitation,
Section 10.1 of the Credit Agreement. None of the terms and conditions of this
Amendment may be changed, waived, modified or varied in any manner, whatsoever,
except in accordance with Section 12.1 of the Credit Agreement.

[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

GREIF, INC. By:  

/s/ John K. Dieker

Name:   John K. Dieker Title:   Vice President and Treasurer GREIF SPAIN
HOLDINGS, S.L. By:  

/s/ John K. Dieker

Name:   John K. Dieker Title:   Director

 

6



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,
in its individual capacity and as Administrative
Agent

By:

 

/s/ Evelyn Thierry

Name:

 

Evelyn Thierry

Title:

 

Vice President

By:

 

/s/ Omayra Laucella

Name:

 

Omayra Laucella

Title:

 

Vice President

 

7



--------------------------------------------------------------------------------

Bank of America, N.A.

By:

 

/s/ Irene Bertozzi Bartenstein

Name:

 

Irene Bertozzi Bartenstein

Title:

 

Principal

 

Citizens Bank of Pennsylvania By:  

/s/ Dwayne R. Finney

Name:   Dwayne R. Finney Title:   Senior Vice President FIFTH THIRD BANK, AN
OHIO BANKING CORPORATION By:  

/s/ Michael R. Zaksheske

Name:   Michael R. Zaksheske Title:   Vice President Fortis Capital Corp. By:  

/s/ Douglas Riahi

Name:   Douglas Riahi Title:   Managing Director By:  

/s/ Kerri Fox

Name:   Kerri Fox Title:   Managing Director HSBC Bank USA, National Association
By:  

/s/ Robert J. McArdle

Name:   Robert J. McArdle Title:   Vice President Huntington National Bank By:  

/s/ John M. Luehmann

Name:   John M. Luehmann Title:   Vice President

 

ING By:  

/s/ Robin Van Puyenbroeck

Name:   Robin Van Puyenbroeck Title:   Vice President JPMorgan Chase Bank, N.A.
By:  

/s/ Lisa Whatley

Name:   Lisa Whatley Title:   Senior Vice President KeyBank National Association
By:  

/s/ Thomas J. Purcell

Name:   Thomas J. Purcell Title:   Senior Vice President NATIONAL CITY BANK By:
 

/s/ Matthew J. Gausman

Name:   Matthew J. Gausman Title:   Assistant Vice President The Northern Trust
Company By:  

/s/ Jeffrey P. Sullivan

Name:   Jeffrey P. Sullivan Title:   Vice President U.S. Bank National
Association By:  

/s/ R. H. Friend

Name:   R. H. Friend Title:   Vice President

 

8